Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Banisakher et al. (“A Supervised Classification Approach to Predicting Knee Pain Improvement in Osteoarthritis Patients.”; hereinafter Banisakher) in view of Kächele et al. ("Adaptive confidence learning for the personalization of pain Neumann (US-20200342352-A1).
Regarding Claim 1,
Banisakher teaches a system for predicting a pain level of an osteoarthritis (OA) patient, the system comprising: a processor; and a machine-readable medium in operable communication with the processor and having instructions stored thereon that, when executed by the processor, perform the following steps: 
developing a set of classifiers, the set of classifiers comprising three classifiers corresponding to a first category, a second category, and a third category, respectively (
    PNG
    media_image1.png
    95
    311
    media_image1.png
    Greyscale
); 
using the set of classifiers to predict the pain level of the OA patient at a future visit intended to assess the pain level (
    PNG
    media_image2.png
    91
    720
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    124
    593
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    136
    519
    media_image4.png
    Greyscale
), 
the first category being that pain has improved for the OA patient since a previous visit, the second category being that pain has remained unchanged for the OA 
    PNG
    media_image1.png
    95
    311
    media_image1.png
    Greyscale
).
Banisakher does not explicitly disclose
training the set of classifiers; 
testing the set of classifiers; 
  the developing, training, testing, and using of the set of classifiers comprising using a machine learning (ML) technique that factors in sex, age, body mass index, injury factors, occupation factors, medical history, strength performance measures, and physical activity factors for the OA patient.
However, Kächele teaches
training the set of classifiers (pg. 76; The confidence is estimated using a multi-level ensemble classifier, which is trained on three different sets of inputs.); 
testing the set of classifiers (pg. 72; The system utilizes the test samples in a model refinement step to improve the quality of the pain intensity estimates.); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the pain classifier of Banisakher with the pain classifier of Kächele.
Doing so would allow for detecting highly confident samples (pg. 71; In various experiments, we show that the algorithm is able to detect highly confident samples which can be used to improve the overall performance.)
Neumann (US 20200342352 A1) teaches 
para [0064] Machine-learning algorithms may include naive Bayes methods. Machine-learning algorithms may include algorithms based on decision trees, such as decision tree classification or regression algorithms. Machine-learning algorithms may include ensemble methods such as bagging meta-estimator, forest of randomized tress, AdaBoost, gradient tree boosting, and/or voting classifier methods.) that factors in sex (para [0068] cohort may include, without limitation, a demographic group such as a group of people having a shared age range, ethnic background, nationality, sex, and/or gender.), age (para [0068] cohort may include, without limitation, a demographic group such as a group of people having a shared age range), body mass index (para [0035] Physiological state data 116 may include body mass index (BMI).), injury factors (para [0090] counterindications may include, without limitation allergies to one or more foods, medications, and/or supplements, side-effects of one or more medications and/or supplements, interactions between medications, foods, and/or supplements, exercises that should not be used given one or more medical conditions, injuries, disabilities, and/or demographic categories, or the like.), occupation factors (para [0082] For example, an influencer who sometimes exhibits joy, may frequently experience joy after a personal achievement such as graduation from culinary school and landing a dream job and as such database may be updated to reflect this.), medical history (para [0068] For instance, and without limitation, an unsupervised process may be performed regarding a comprehensive set of data regarding one person, such as a comprehensive medical history, set of test results, and/or physiological data such as genomic, proteomic, and/or other data concerning that persons.), strength performance measures (para [0035] Physiological state data 116 may include one or more measures of physical capability such as without limitation measures of grip strength, evaluations of standing balance, evaluations of gait speed, pegboard tests, timed up and go tests, and/or chair rising tests.), and physical activity factors (para [0052] Ameliorative processes may include, without limitation, exercise programs, including amount, intensity, and/or types of exercise recommended.) for the OA patient.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the machine learning of Banisakher with the machine learning of Neumann.
	Doing so would allow for analyzing disease in patients with machine learning (para [0063] Machine-learning algorithms may examine development of co-morbid conditions when a disease or conditions is already present.)
Regarding Claim 3,
Banisakher, Kächele, and Neumann teach the system according to claim 1. Banisakher further teaches the ML technique being an eminent support vector machine (SVM), a random decision forest (RDF), a backpropagation neural network, or a recurrent neural network (RNN) (
    PNG
    media_image5.png
    181
    515
    media_image5.png
    Greyscale
).
Regarding Claim 4,

    PNG
    media_image5.png
    181
    515
    media_image5.png
    Greyscale
).
Regarding Claim 5,
Banisakher, Kächele, and Neumann teach the system according to claim 1. Kalache teaches the training of the set of classifiers comprising J:\FIU\325X\Application\App-as-filed.docx/kh22FIU.325X training the set of classifiers using a dataset with known values (pg. 75; These samples are then added to the training set with the label, that was estimated using the regression.).
Regarding Claim 6,
Banisakher, Kächele, and Neumann teach the system according to claim 1. Kalache further teaches the testing of the set of classifiers comprising testing the set of classifiers using a dataset with known values (pg. 72; The system utilizes the test samples in a model refinement step to improve the quality of the pain intensity estimates. And pg. 74; The adaptation process works iteratively by first selecting highly confident samples from the test set.).
Regarding Claim 7,
Banisakher, Kächele, and Neumann teach the system according to claim 1. Kalache further teaches the training of the set of classifiers comprising 
training the set of classifiers using a dataset with known values (pg. 75; These samples are then added to the training set with the label, that was estimated using the regression.), and 
the testing of the set of classifiers comprising testing the set of classifiers using the dataset with known values (pg. 72; The system utilizes the test samples in a model refinement step to improve the quality of the pain intensity estimates. And pg. 74; The adaptation process works iteratively by first selecting highly confident samples from the test set.), and 
the dataset being broken into a first sub-dataset to be used for the training of the set of classifiers and a second sub-dataset to be used for the testing of the set of classifiers (pg. 76; Prior to training, this set is split into the training set (80 % of the data) and the scaling set (remaining 10 % of the data) which is used to determine proper scaling factors for the predictions (more on that in Sect. 5.3). The remaining 36 participants are used as validation set for the confidence estimation).
Regarding Claim 8,
Banisakher, Kächele, and Neumann teach the system according to claim 1. Kalache further teaches 
the developing of the set of classifiers comprising feature selection (pg. 73; In this study, the feature extraction was carried out on windows of length 5.5 s (green area in Fig. 1) starting 1 s after the pain level is reached.), and 
the training of the set of classifiers comprising normalization of data obtained from a dataset with known values used to train the set of classifiers (pg. 73; Subsequently, the following features have been extracted: mean and standard deviation of the signal and the first and second derivatives for the filtered signal as well as for the filtered and normalized signal.).
Regarding Claim 9,

    PNG
    media_image6.png
    495
    853
    media_image6.png
    Greyscale
).
Regarding Claim 10,
Banisakher, Kächele, and Neumann teach the system according to claim 1.
	 Kächele further teaches
the training of the set of classifiers comprising training the set of classifiers using a dataset with known values (pg. 75; These samples are then added to the training set with the label, that was estimated using the regression.), and 
the testing of the set of classifiers comprising testing the set of classifiers using the dataset with known values (pg. 72; The system utilizes the test samples in a model refinement step to improve the quality of the pain intensity estimates.), and 
Banisakher further teaches

    PNG
    media_image7.png
    81
    640
    media_image7.png
    Greyscale
).
Regarding Claim 11,
Banisakher teaches a method for predicting a pain level of an osteoarthritis (OA) patient, the method comprising:  J:\FIJ\325X\Application\App-as-filed.docN kh23FIU.325X 
developing, by a processor, a set of classifiers, the set of classifiers comprising three classifiers corresponding to a first category, a second category, and a third category, respectively (
    PNG
    media_image1.png
    95
    311
    media_image1.png
    Greyscale
); 
using, by the processor, the set of classifiers to predict the pain level of the OA patient at a future visit intended to assess the pain level (
    PNG
    media_image2.png
    91
    720
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    124
    593
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    136
    519
    media_image4.png
    Greyscale
), 
the first category being that pain has improved for the OA patient since a previous visit, the second category being that pain has remained unchanged for the OA patient since the previous visit, and the third category being that pain has worsened for the OA patient since the previous visit (
    PNG
    media_image1.png
    95
    311
    media_image1.png
    Greyscale
).

training, by the processor, the set of classifiers;
testing, by the processor, the set of classifiers; and 
  the developing, training, testing, and using of the set of classifiers comprising using a machine learning (ML) technique that factors in sex, age, body mass index, injury factors, occupation factors, medical history, strength performance measures, and physical activity factors for the OA patient.
However, Kächele teaches
training, by the processor, the set of classifiers (pg. 76; The confidence is estimated using a multi-level ensemble classifier, which is trained on three different sets of inputs.);
testing, by the processor, the set of classifiers (pg. 72; The system utilizes the test samples in a model refinement step to improve the quality of the pain intensity estimates.); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the pain classifier of Banisakher with the pain classifier of Kächele.
Doing so would allow for detecting highly confident samples (pg. 71; In various experiments, we show that the algorithm is able to detect highly confident samples which can be used to improve the overall performance.).
Neumann (US 20200342352 A1) teaches 
 the developing, training, testing, and using of the set of classifiers comprising using a machine learning (ML) technique (para [0064] Machine-learning algorithms may include naive Bayes methods. Machine-learning algorithms may include algorithms based on decision trees, such as decision tree classification or regression algorithms. Machine-learning algorithms may include ensemble methods such as bagging meta-estimator, forest of randomized tress, AdaBoost, gradient tree boosting, and/or voting classifier methods.) that factors in sex (para [0068] cohort may include, without limitation, a demographic group such as a group of people having a shared age range, ethnic background, nationality, sex, and/or gender.), age (para [0068] cohort may include, without limitation, a demographic group such as a group of people having a shared age range), body mass index (para [0035] Physiological state data 116 may include body mass index (BMI).), injury factors (para [0090] counterindications may include, without limitation allergies to one or more foods, medications, and/or supplements, side-effects of one or more medications and/or supplements, interactions between medications, foods, and/or supplements, exercises that should not be used given one or more medical conditions, injuries, disabilities, and/or demographic categories, or the like.), occupation factors (para [0082] For example, an influencer who sometimes exhibits joy, may frequently experience joy after a personal achievement such as graduation from culinary school and landing a dream job and as such database may be updated to reflect this.), medical history (para [0068] For instance, and without limitation, an unsupervised process may be performed regarding a comprehensive set of data regarding one person, such as a comprehensive medical history, set of test results, and/or physiological data such as genomic, proteomic, and/or other data concerning that persons.), strength performance measures (para [0035] Physiological state data 116 may include one or more measures of physical capability such as without limitation measures of grip strength, evaluations of standing balance, evaluations of gait speed, pegboard tests, timed up and go tests, and/or chair rising tests.), and physical activity factors (para [0052] Ameliorative processes may include, without limitation, exercise programs, including amount, intensity, and/or types of exercise recommended.) for the OA patient.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the machine learning of Banisakher with the machine learning of Neumann.
	Doing so would allow for analyzing disease in patients with machine learning (para [0063] Machine-learning algorithms may examine development of co-morbid conditions when a disease or conditions is already present.)
Regarding Claim 13,
Claim 13 is the method claim corresponding to the system of claim 1. Claim 13 is substantially similar to claim 3 and is rejected on the same grounds.
Regarding Claim 15,
Banisakher, Kächele, and Neumann teach the method according to claim 11. Kächele further teaches 
the training of the set of classifiers comprising training the set of classifiers using a dataset with known values (pg. 76; The confidence is estimated using a multi-level ensemble classifier, which is trained on three different sets of inputs.), and 
pg. 72; The system utilizes the test samples in a model refinement step to improve the quality of the pain intensity estimates.).
Regarding Claim 16,
Banisakher, Kächele, and Neumann teach the method according to claim 15. Kächele further teaches the dataset being broken into a first sub-dataset to be used for the training of the set of classifiers and a second sub-dataset to be used for the testing of the set of classifiers (pg. 76; Prior to training, this set is split into the training set (80 % of the data) and the scaling set (remaining 10 % of the data) which is used to determine proper scaling factors for the predictions (more on that in Sect. 5.3). The remaining 36 participants are used as validation set for the confidence estimation).
Regarding Claim 17,
Claim 17 is the method claim corresponding to the system of claim 1. Claim 17 is substantially similar to claim 8 and is rejected on the same grounds.
Regarding Claim 18,
Claim 18 is the method claim corresponding to the system of claim 1. Claim 18 is substantially similar to claim 9 and is rejected on the same grounds.
Regarding Claim 19,
Claim 19 is the method claim corresponding to the system of claim 1. Claim 19 is substantially similar to claim 10 and is rejected on the same grounds.
Regarding Claim 20,

developing a set of classifiers, the set of classifiers comprising three classifiers corresponding to a first category, a second category, and a third category, respectively (
    PNG
    media_image1.png
    95
    311
    media_image1.png
    Greyscale
); 
using the set of classifiers to predict the pain level of the OA patient at a future visit intended to assess the pain level (
    PNG
    media_image2.png
    91
    720
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    124
    593
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    136
    519
    media_image4.png
    Greyscale
), 
the first category being that pain has improved for the OA patient since a previous visit, the second category being that pain has remained unchanged for the OA patient since the previous visit, and the third category being that pain has worsened for the OA patient since the J:\FIU\325X\Application\App-as-filed.docx/kh25FIU.325X previous visit (
    PNG
    media_image1.png
    95
    311
    media_image1.png
    Greyscale
), the 

    PNG
    media_image8.png
    151
    442
    media_image8.png
    Greyscale
), 
the using of the set of classifiers to predict the pain level of the OA patient (
    PNG
    media_image1.png
    95
    311
    media_image1.png
    Greyscale
) comprising using the set of classifiers to predict the pain level of the OA patient at an Nth visit based on features of the set of classifiers reported on all visits up to an (N-1)th visit (
    PNG
    media_image6.png
    495
    853
    media_image6.png
    Greyscale
).
Banisakher does not explicitly disclose
training the set of classifiers; 
testing the set of classifiers; and 
developing, training, testing, and using of the set of classifiers comprising using a machine learning (ML) technique, 
the training of the set of classifiers comprising training the set of classifiers using a dataset with known values, 

the dataset being broken into a first sub-dataset to be used for the training of the set of classifiers and a second sub-dataset to be used for the testing of the set of classifiers, 
the developing of the set of classifiers comprising feature selection, 
the training of the set of classifiers comprising normalization of data obtained from the dataset, and 
  the developing, training, testing, and using of the set of classifiers comprising using a machine learning (ML) technique that factors in sex, age, body mass index, injury factors, occupation factors, medical history, strength performance measures, and physical activity factors for the OA patient.
However, Kächele teaches
training the set of classifiers (pg. 76; The confidence is estimated using a multi-level ensemble classifier, which is trained on three different sets of inputs.); 
testing the set of classifiers (pg. 72; The system utilizes the test samples in a model refinement step to improve the quality of the pain intensity estimates.); and 
developing, training, testing, and using of the set of classifiers comprising using a machine learning (ML) technique (pg. 75; . We remedy this problem using a machine learning system for the estimation of the regressor confidence.), 
the training of the set of classifiers comprising training the set of classifiers using a dataset with known values (pg. 75; These samples are then added to the training set with the label, that was estimated using the regression.), 
pg. 74; The adaptation process works iteratively by first selecting highly confident samples from the test set.), 
the dataset being broken into a first sub-dataset to be used for the training of the set of classifiers and a second sub-dataset to be used for the testing of the set of classifiers (pg. 76; Prior to training, this set is split into the training set (80 % of the data) and the scaling set (remaining 10 % of the data) which is used to determine proper scaling factors for the predictions (more on that in Sect. 5.3). The remaining 36 participants are used as validation set for the confidence estimation), 
the developing of the set of classifiers comprising feature selection (pg. 73; In this study, the feature extraction was carried out on windows of length 5.5 s (green area in Fig. 1) starting 1 s after the pain level is reached.), 
the training of the set of classifiers comprising normalization of data obtained from the dataset (pg. 73; Subsequently, the following features have been extracted: mean and standard deviation of the signal and the first and second derivatives for the filtered signal as well as for the filtered and normalized signal.), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the pain classifier of Banisakher with the pain classifier of Kächele.
Doing so would allow for detecting highly confident samples (pg. 71; In various experiments, we show that the algorithm is able to detect highly confident samples which can be used to improve the overall performance.).
US 20200342352 A1) teaches 
 the developing, training, testing, and using of the set of classifiers comprising using a machine learning (ML) technique (para [0064] Machine-learning algorithms may include naive Bayes methods. Machine-learning algorithms may include algorithms based on decision trees, such as decision tree classification or regression algorithms. Machine-learning algorithms may include ensemble methods such as bagging meta-estimator, forest of randomized tress, AdaBoost, gradient tree boosting, and/or voting classifier methods.) that factors in sex (para [0068] cohort may include, without limitation, a demographic group such as a group of people having a shared age range, ethnic background, nationality, sex, and/or gender.), age (para [0068] cohort may include, without limitation, a demographic group such as a group of people having a shared age range), body mass index (para [0035] Physiological state data 116 may include body mass index (BMI).), injury factors (para [0090] counterindications may include, without limitation allergies to one or more foods, medications, and/or supplements, side-effects of one or more medications and/or supplements, interactions between medications, foods, and/or supplements, exercises that should not be used given one or more medical conditions, injuries, disabilities, and/or demographic categories, or the like.), occupation factors (para [0082] For example, an influencer who sometimes exhibits joy, may frequently experience joy after a personal achievement such as graduation from culinary school and landing a dream job and as such database may be updated to reflect this.), medical history (para [0068] For instance, and without limitation, an unsupervised process may be performed regarding a comprehensive set of data regarding one person, such as a comprehensive medical history, set of test results, and/or physiological data such as genomic, proteomic, and/or other data concerning that persons.), strength performance measures (para [0035] Physiological state data 116 may include one or more measures of physical capability such as without limitation measures of grip strength, evaluations of standing balance, evaluations of gait speed, pegboard tests, timed up and go tests, and/or chair rising tests.), and physical activity factors (para [0052] Ameliorative processes may include, without limitation, exercise programs, including amount, intensity, and/or types of exercise recommended.) for the OA patient.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the machine learning of Banisakher with the machine learning of Neumann.
	Doing so would allow for analyzing disease in patients with machine learning (para [0063] Machine-learning algorithms may examine development of co-morbid conditions when a disease or conditions is already present.)

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Banisakher et al. (“A Supervised Classification Approach to Predicting Knee Pain Improvement in Osteoarthritis Patients.”; hereinafter Banisakher) in view of Kächele et al. ("Adaptive confidence learning for the personalization of pain intensity estimation systems."; Hereinafter Kächele), Neumann (US-20200342352-A1), Liu et al. ("Building Godbole et al. (“Discriminative methods for multi-labeled classification."; hereinafter Godbole).
Regarding Claim 21,
Banisakher, Kächele, and Neumann teach the system according to claim 1. Banisakher further teaches the using of the set of classifiers comprising choosing a classifier from the set of classifiers to predict the pain level of the OA patient, 
where, if only one classifier of the set of classifiers predicts a positive class, the chosen J:\FIU\325X\Amnd-Resp\Responsel.doc/kh7Docket No. FIU.325X Serial No. 16/875,041 classifier is the classifier that predicts a positive result (Fig. 3; Figure 3 shows 3 classifier corresponding to each label. A ‘1’ indicated a positive result of a label while ‘0’ denotes the absence of a label.), and 
Banisakher, Kächele, and Neumann do not explicitly disclose
where, if all classifiers of the set of classifiers predict a positive class, the chosen classifier is that with a highest F1-score, 
where, if more than one classifier, but less than all classifiers, of the set of classifiers predicts a positive class, the chosen classifier is the classifier that with a highest F1-score that also predicts a positive result.
However, Liu (“Building Text Classifiers Using Positive and Unlabeled Examples”) teaches 
where, if all classifiers of the set of classifiers predict a positive class (Pg. 2; In this section, we first introduce the naïve Bayesian technique (NB) as a new method for Step 1 to identify a set RN of reliable negative documents from the unlabeled set U (we use P to denote the positive example set).), the chosen classifier is that with a highest F1-score (pg. 2; In this section, we first introduce the naïve Bayesian technique (NB) as a new method for Step 1 to identify a set RN of reliable negative documents from the unlabeled set U (we use P to denote the positive example set). And pg. 3; 1. Run SVM only once using sets P and RN after Step 1. This method is not used before… 4. Run SVM iteratively and then select a final classifier. This method is used in Roc-SVM. And pg. 5; Evaluation measure: In our experiments, we use the popular F score on the positive class as the evaluation measure.), 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of training a classifier of Banisakher with the method of training a classifier of Liu.
Doing so would allow for building a classifier without negative examples (pg. 1; This paper studies the problem of building text classifiers using positive and unlabeled examples. The key feature of this problem is that there is no negative example for learning.).
Godbole (“Discriminative methods for multi-labeled classification”) teaches
where, if more than one classifier (pg. 7, figure 3), but less than all classifiers, of the set of classifiers predicts a positive class (pg. 7; As an example for the Reuters dataset, the label dimension for grain (+8.13) is highly indicative of the class grain. Wheat (+1.08) also has a high positive component for grain, while money-fx (−0.98) and sugar (−1.51) have relatively high negative components.), the chosen classifier is the classifier that with a highest F1-score that also predicts a positive result (Pg. 8; We see that SVM-HF performs 2% better in terms of accuracy and F1 than the basic SVM method; a small but statistically significant difference.).

Doing so would allow for an improved f1 and accuracy (Pg. 8; We see that SVM-HF performs 2% better in terms of accuracy and F1 than the basic SVM method; a small but statistically significant difference.).
Regarding Claim 22,
Banisakher, Kächele, and Neumann teach the method according to claim 11. Banisakher further teaches the using of the set of classifiers comprising choosing a classifier from the set of classifiers to predict the pain level of the OA patient, 
where, if only one classifier of the set of classifiers predicts a positive class, the chosen classifier is the classifier that predicts a positive result (Fig. 3; Figure 3 shows 3 classifier corresponding to each label. A ‘1’ indicated a positive result of a label while ‘0’ denotes the absence of a label.), and 
Banisakher, Kächele, and Neumann do not explicitly disclose
where, if all classifiers of the set of classifiers predict a positive class, the chosen classifier is that with a highest F1-score, 
where, if more than one classifier, but less than all classifiers, of the set of classifiers predicts a positive class, the chosen classifier is the classifier that with a highest F1-score that also predicts a positive result.
However, Liu (“Building Text Classifiers Using Positive and Unlabeled Examples”) teaches
Pg. 2; In this section, we first introduce the naïve Bayesian technique (NB) as a new method for Step 1 to identify a set RN of reliable negative documents from the unlabeled set U (we use P to denote the positive example set).), the chosen classifier is that with a highest F1-score (pg. 2; In this section, we first introduce the naïve Bayesian technique (NB) as a new method for Step 1 to identify a set RN of reliable negative documents from the unlabeled set U (we use P to denote the positive example set). And pg. 3; 1. Run SVM only once using sets P and RN after Step 1. This method is not used before… 4. Run SVM iteratively and then select a final classifier. This method is used in Roc-SVM. And pg. 5; Evaluation measure: In our experiments, we use the popular F score on the positive class as the evaluation measure.), 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of training a classifier of Banisakher with the method of training a classifier of Liu.
Doing so would allow for building a classifier without negative examples (pg. 1; This paper studies the problem of building text classifiers using positive and unlabeled examples. The key feature of this problem is that there is no negative example for learning.).
Godbole (“Discriminative methods for multi-labeled classification”) teaches
where, if more than one classifier (pg. 7, figure 3), but less than all classifiers, of the set of classifiers predicts a positive class (pg. 7; As an example for the Reuters dataset, the label dimension for grain (+8.13) is highly indicative of the class grain. Wheat (+1.08) also has a high positive component for grain, while money-fx (−0.98) and sugar (−1.51) have relatively high negative components.), the chosen classifier is the classifier that with a highest F1-score that also predicts a positive result (Pg. 8; We see that SVM-HF performs 2% better in terms of accuracy and F1 than the basic SVM method; a small but statistically significant difference.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of training a classifier of Banisakher with the method of training a classifier of Godbole.
Doing so would allow for an improved f1 and accuracy (Pg. 8; We see that SVM-HF performs 2% better in terms of accuracy and F1 than the basic SVM method; a small but statistically significant difference.).
Regarding Claim 23,
Banisakher, Kächele, and Neumann teach the system according to claim 20. Banisakher further teaches the using of the set of classifiers comprising choosing a classifier from the set of classifiers to predict the pain level of the OA patient, 
where, if only one classifier of the set of classifiers predicts a positive class, the chosen J:\FIU\325X\Amnd-Resp\Responsel.doc/kh7Docket No. FIU.325X Serial No. 16/875,041 classifier is the classifier that predicts a positive result (Fig. 3; Figure 3 shows 3 classifier corresponding to each label. A ‘1’ indicated a positive result of a label while ‘0’ denotes the absence of a label.), and 
Banisakher, Kächele, and Neumann do not explicitly disclose
where, if all classifiers of the set of classifiers predict a positive class, the chosen classifier is that with a highest F1-score, 

However, Liu (“Building Text Classifiers Using Positive and Unlabeled Examples”) teaches 
where, if all classifiers of the set of classifiers predict a positive class (Pg. 2; In this section, we first introduce the naïve Bayesian technique (NB) as a new method for Step 1 to identify a set RN of reliable negative documents from the unlabeled set U (we use P to denote the positive example set).), the chosen classifier is that with a highest F1-score (pg. 2; In this section, we first introduce the naïve Bayesian technique (NB) as a new method for Step 1 to identify a set RN of reliable negative documents from the unlabeled set U (we use P to denote the positive example set). And pg. 3; 1. Run SVM only once using sets P and RN after Step 1. This method is not used before… 4. Run SVM iteratively and then select a final classifier. This method is used in Roc-SVM. And pg. 5; Evaluation measure: In our experiments, we use the popular F score on the positive class as the evaluation measure.), 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of training a classifier of Banisakher with the method of training a classifier of Liu.
Doing so would allow for building a classifier without negative examples (pg. 1; This paper studies the problem of building text classifiers using positive and unlabeled examples. The key feature of this problem is that there is no negative example for learning.).
Godbole (“Discriminative methods for multi-labeled classification”) teaches
where, if more than one classifier (pg. 7, figure 3), but less than all classifiers, of the set of classifiers predicts a positive class (pg. 7; As an example for the Reuters dataset, the label dimension for grain (+8.13) is highly indicative of the class grain. Wheat (+1.08) also has a high positive component for grain, while money-fx (−0.98) and sugar (−1.51) have relatively high negative components.), the chosen classifier is the classifier that with a highest F1-score that also predicts a positive result (Pg. 8; We see that SVM-HF performs 2% better in terms of accuracy and F1 than the basic SVM method; a small but statistically significant difference.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of training a classifier of Banisakher with the method of training a classifier of Godbole.
Doing so would allow for an improved f1 and accuracy (Pg. 8; We see that SVM-HF performs 2% better in terms of accuracy and F1 than the basic SVM method; a small but statistically significant difference.).

Relevant Prior arts not cited in the rejection
Lipton et al. (“Thresholding Classifiers to Maximize F1 Score”)
Discloses f1 score maximized by predicting only positive examples.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217.  The examiner can normally be reached on Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121